Citation Nr: 0729512	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  04-29 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a bipolar disorder.

2.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel




INTRODUCTION

The veteran had active military service in the Army from 
February 1971 to July 1974 and active military service in the 
Air Force from June 1991 to September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Lincoln, Nebraska.  The Board remanded this 
appeal in August 2005 for additional development; it has 
reviewed the expanded record and concludes that this appeal 
is now ready for a decision.

The veteran was afforded an opportunity to present testimony 
before the undersigned Veterans Law Judge in December 2004.  
Following the August 2005 remand, the veteran indicated in a 
June 2007 written statement that he wanted a "local 
hearing" to present evidence relating to omissions and 
factual errors in the February 2007 VA examination.  In an 
effort to clarify the veteran's statement, this case was 
returned to his accredited representative; unfortunately, the 
representative informed the Board that it was unable to 
contact the veteran with the information it had on file.  

The Board has therefore interpreted the veteran's statement 
as a request for a new Board hearing.  However, it concludes 
that another hearing is not warranted in this case for the 
following reasons.  First, the veteran has already been given 
an opportunity to present evidence and argument before a 
member of the Board.  And although the law clearly states 
that the veteran has a right to a hearing, 38 C.F.R. § 20.700 
(2006), there is nothing in the applicable laws and 
regulations which dictates that he must be afforded 
additional hearings.  

The veteran's statement indicates that he desires to provide 
argument and opinion regarding medical evidence of record 
(his VA examination).  However, as a layperson, he is not 
competent to provide such evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, to remand this 
appeal to allow the veteran to provide evidence that is 
ultimately not competent would unnecessarily delay this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

Finally, the Board observes that the veteran is already 
service-connected for a psychiatric disorder; namely, PTSD.  
As evidenced by a February 2007 VA examination report, the 
symptomatology associated with the veteran's PTSD is 
inseparable from the symptomatology associated with his 
bipolar disorder.  Thus, even if he is not service-connected 
for his bipolar disorder, he currently will be compensated as 
if any psychiatric impairment is due to his PTSD.  See 
Mittleider v. West, 11 Vet. App. 181 (1998) (where 
manifestations of a service-connected disability cannot be 
separated from the manifestations of a nonservice-connected 
disability, all manifestations must be attributed to the 
service-connected condition).  Once again, remanding this 
appeal would not result in any additional benefit to the 
veteran, and thus, a remand is to be avoided.  Sabonis, 
supra.

The issue of entitlement to a higher initial rating for PTSD 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The competent evidence of record does not demonstrate that a 
bipolar disorder manifested during the veteran's active 
service, was aggravated by the veteran's active service, is 
otherwise related to active service, or was aggravated by the 
veteran's service-connected PTSD.


CONCLUSION OF LAW

A bipolar disorder was not incurred in or aggravated by the 
veteran's active duty service, nor was it aggravated by the 
veteran's service-connected PTSD.  38 U.S.C.A. §§ 1110, 1111, 
1153, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.310 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim. 38 C.F.R. § 
3.159 (2006).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

The Board finds that a letter dated in November 2005 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  This letter advised the veteran 
what information and evidence was needed to substantiate the 
claim decided herein and what information and evidence must 
be submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claim.  He was specifically told that it was 
his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records such as 
medical records, employment records, and records from other 
Federal agencies.  

The Board notes that the November 2003 letter was sent to the 
veteran after the February 2004 rating decision.  However, to 
the extent that the notice was not given prior to the initial 
adjudication of the claim in accordance with Pelegrini II, 
the Board finds that any timing defect was harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice provided to the veteran in November 2005 fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  After the notice was provided, the case 
was readjudicated and an April 2007 supplemental statement of 
the case was provided to the veteran.  See Pelegrini II, 
supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Although no such notice was provided to the 
veteran, the Board finds this error to be nonprejudicial.  In 
this regard, the Board has concluded that a preponderance of 
the evidence is against this claim.  Any questions as to the 
appropriate disability rating or effective date to be 
assigned have therefore been rendered moot.

In light of the above, the Board finds that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

The Board finds that VA has fulfilled its duty to assist the 
veteran in making reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims and 
providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service medical records are associated with the 
claims folder, as well as all relevant VA treatment records.  
Also of record is a Social Security Administration 
psychiatric evaluation report.  The veteran indicated that he 
was treated by a Dr. Moore during the period from April 2000 
through March 2001.  Unfortunately, as indicated in an 
October 2003 letter from the veteran, these records are no 
longer available.  The veteran has not identified any 
additional relevant, outstanding records that need to be 
obtained before deciding his claim.  As a final note, the 
veteran was afforded a VA examination in conjunction with his 
claim on appeal.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

As an initial matter, the Board observes that the veteran 
originally filed a request to reopen a claim of entitlement 
to service connection for an acquired psychiatric disorder, 
to include PTSD and a bipolar disorder.  The Board reopened 
and remanded both issues in an August 2005 decision.  Service 
connection was eventually granted for PTSD in an April 2007 
RO rating decision and a 10 percent disability rating was 
assigned effective July 29, 2003.  Thus, the only issue left 
for appeal at this juncture is whether service connection is 
warranted for a bipolar disorder since the issue was not 
limited to a claim for PTSD.

The veteran served on active duty in the Army from February 
1971 to July 1974 and in the Air Force from June 1991 to 
September 1992.  He asserts that he is entitled to service 
connection for a bipolar disorder as such disability is 
either a direct result of stressful events that occurred 
during his service in the Army, or was aggravated by his 
service-connected PTSD.  Since the veteran had a second 
period of active duty in the military in the early 1990s, the 
Board will also consider whether his bipolar disorder was 
aggravated by this second period of active service.

A. Direct Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

As mentioned previously, the veteran contends, in part, that 
service connection is warranted for a bipolar disorder 
because it is related to stressful events he experienced 
during service.  However, a review of his service medical 
records, including his June 1974 separation examination, does 
not reveal any treatment, complaints, or diagnosis for any 
psychiatric problems.  The absence of any in-service evidence 
of a diagnosis of any psychiatric disorder, including bipolar 
disorder, weighs heavily against the veteran's claim.

Also weighing against his claim of service connection for a 
bipolar disorder is the lack of any recorded evidence of 
treatment, complaints, or diagnosis of a bipolar disorder for 
many years after service.  Specifically, the first indication 
of a bipolar disorder is a hospitalization summary dated 
January through October 1984.  Prior to such date, the only 
evidence of any psychiatric problems are VA medical records 
showing that the veteran was hospitalized for a manic 
depressive psychosis from March through July 1978.  Even if 
the Board were to assume that the veteran's 1978 
hospitalization and psychiatric diagnosis were related to his 
bipolar disorder, the Board finds the four-year lapse in time 
between the veteran's active service and the first indication 
of any psychiatric problems weighs against his claim.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (en banc) (the Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the veteran has not complained of the 
maladies at issue).  Also pertinent to this appeal is the 
fact that there is no evidence of any psychiatric treatment 
between the veteran's 1978 and 1984 hospitalizations, which 
might indicate a chronic psychiatric disorder.

Finally, there is no competent evidence of record indicating 
that the veteran's bipolar disorder is related to service.  
Rather, the only etiological evidence is a February 2007 VA 
examination report, which states that the psychiatrist could 
not make a direct connection between service and the 
veteran's bipolar affective disorder as there was no 
psychiatric treatment during service or immediately after 
active duty.  Although the veteran contends that there is a 
relationship between his current bipolar disorder and 
service, he has not demonstrated that he has the medical 
expertise or background required to make a determination 
regarding a diagnosis or an etiological opinion.  As such, 
the Board cannot accept such statements as competent.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In the 
absence of any competent evidence linking the veteran's 
bipolar disorder to service, for the Board to conclude that 
this disorder had its origin during military service would be 
speculation, and the law provides that service connection may 
not be based on resort to speculation or remote possibility.  
38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

Thus, with consideration of the veteran's service medical 
records, the length of time following service prior to a 
recorded diagnosis of a bipolar disorder, and the absence of 
any competent medical evidence linking the veteran's current 
bipolar disorder to service, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
of direct service connection for a bipolar disorder.  

B. Aggravation by Active Service and/or PTSD

Despite the lack of evidence that the veteran incurred a 
bipolar disorder during active duty, the Board notes that its 
inquiry is not complete.  In this regard, following his 
initial diagnosis of a bipolar disorder in 1984, the veteran 
had another period of active duty service from June 1991 to 
September 1992.  Thus, service connection may be warranted if 
the evidence demonstrates that his "preexisting" bipolar 
disorder was aggravated by this subsequent period of service.  
See 38 C.F.R. § 3.303.  Alternatively, the veteran contends 
that his bipolar disorder was aggravated by his service-
connected PTSD.  For secondary service connection, it must be 
shown that the disability for which the claim is made is 
proximately due to or the result of service-connected disease 
or injury, or that a service-connected disease or injury has 
chronically worsened the disability for which service 
connection is sought.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).

As an initial matter, the Board observes that the veteran's 
enlistment examination for his second period of service does 
not indicate that he had a bipolar disorder upon entering 
service, thereby rebutting the presumption of soundness.  See 
38 C.F.R. § 3.304(b) (2007); see also Bagby v. Derwinski, 1 
Vet. App. 225, 227 (1991) (the presumption of soundness 
attaches only where there has been an induction examination 
during which the disability about which the veteran later 
complains was not detected).  However, the Board finds that 
the 1984 VA hospitalization records showing treatment and 
diagnosis for a bipolar disorder clearly and unmistakably 
demonstrate that he was diagnosed with a bipolar disorder 
prior to June 1991.  Thus, the presumption of sound condition 
at service entrance does not attach.  38 U.S.C.A. § 1111; see 
Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  The veteran's 
claim is therefore one for aggravation of a preexisting 
disability.  See Wagner v. Principi, 370 F.3d 1089, 1096 
(Fed. Cir. 2004).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2007).  When the pre-service disability 
undergoes an increase in severity during service, the 
presumption of aggravation applies, and "clear and 
unmistakable" evidence is required to rebut such 
presumption.  38 C.F.R. § 3.306(b).  The law further provides 
that the burden to show no aggravation of a pre-existing 
disease or disorder during service is an onerous one that 
lies with the government.  See Cotant v. Principi, 17 Vet. 
App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 
27 (1993).  

In the present case, the Board finds that the evidence 
demonstrates that the veteran's bipolar disorder did not 
undergo a permanent increase in severity during service.  In 
this regard, the Board observes that current treatment 
records indicate that the veteran's bipolar disorder is in 
remission.  See VA mental health clinic records dated from 
March 2003 through July 2003; see also February 2007 VA 
examination report.  The Board acknowledges that medical 
records prior to March 2003 show the veteran's bipolar 
disorder as active, including the veteran's June 1992 
separation examination and 2002 VA mental health records, 
which state that his disorder was hypomanic.  Such records 
might certainly be said to show a temporary increase in 
severity as there was no indication of any symptomatology on 
the veteran's enlistment examination.  However, because his 
bipolar disorder is currently in remission, it does not 
follow that this disorder underwent a permanent increase in 
severity.  As such, he is not entitled to service connection 
for aggravation of a bipolar disorder.  See 38 C.F.R. § 
3.306; Hunt v. Derwinski, 1 Vet. App. 292 (1991) (service 
connection for aggravation requires competent medical 
evidence that the disability underwent a permanent increase 
in service of the severity of the underlying pathology of the 
condition, as opposed to a temporary exacerbation or 
intermittent flare-up of the associated symptoms due to the 
increased physical demands and activity generally experienced 
in service).  Using the same logic, it does not follow that 
the veteran's bipolar disorder was aggravated by his service-
connected PTSD.  38 C.F.R. § 3.310; Allen, supra.

In sum, with consideration of the current remissive state of 
the veteran's bipolar disorder, his service medical records, 
the probative February 2007 VA examiner's report, the length 
of time following service prior to a recorded diagnosis of a 
bipolar disorder, the absence of any medical opinion 
suggesting a causal link to the veteran's service, and the 
absence of any medical opinion suggesting that service or 
PTSD permanently aggravated the veteran's bipolar disorder, 
the Board finds that a preponderance of the evidence is 
against his claim.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Entitlement to service connection for bipolar disorder is 
denied.


REMAND

With regard to the veteran's claim of entitlement to an 
initial rating in excess of 10 percent for PTSD, the 
veteran's June 2007 statement may be construed as expressing 
disagreement and a desire for appellate review. 38 C.F.R. § 
20.201 (2006).  Therefore, the Board finds that the veteran 
has filed a timely notice of disagreement.  The proper course 
of action when a timely notice of disagreement has been filed 
is to remand the matter to the RO.  Manlincon v. West, 12 
Vet. App. 238 (1999).  Appropriate action, including issuance 
of a statement of the case, is now necessary with regard to 
this issue.  38 C.F.R. § 19.26 (2006).  The veteran will then 
have the opportunity to file a timely substantive appeal if 
he wishes to complete an appeal.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case with respect 
to the issue of entitlement to an initial 
rating in excess of 10 percent for PTSD.  
All appropriate appellate procedures should 
then be followed.  The veteran should be 
advised that he must complete his appeal of 
this issue by filing a timely substantive 
appeal following the issuance of a 
statement of the case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


